       Case 2:18-cv-01717-DWL Document 88 Filed 10/15/19 Page 1 of 2




 1   Gabriel Assaad (Admitted pro hac vice)
 2   gassaad@kennedyhodges.com
     KENNEDY HODGES, LLP
 3   Texas State Bar No.
     4409 Montrose Blvd., Ste. 200
 4
     Houston, TX 77006
 5   Telephone: (713) 523-0001
     Facsimile: (713) 523-1116
 6
 7   LEAD ATTORNEY IN CHARGE FOR
     PLAINTIFF AND CLASS MEMBERS
 8
 9
10
11                          IN THE UNITED STATES DISTRICT COURT

12                                FOR THE DISTRICT OF ARIZONA

13   Kwen Brennan and Shayla Maynard,                   )
                                                        ) Case No. 2:18-cv-01717-PHX-DWL
     Individually and on behalf of all others           )
14   similarly situated,                                )
15                                                      ) Joint Notice of Settlement
     v.                                                 )
16                                                      )
                                                        )
17   New 4125 LLC d/b/a                                 )
     Scores Phoenix, 4125 LLC,                          )
18                                                      )
     Cheetah Operations, LLC, and                       )
19   Michael Taraska, Individually,                     )
                                                        )
20                                                      )
                   Defendants.
21
22           Plaintiffs Kwen Brennan and Shayla Maynard, on behalf of themselves and on behalf of

23   all others similarly situated, and Defendants, New 4125, LLC d/b/a Scores Phoenix, 4125 LLC,

24   Cheetah Operations, LLC, and Michael Taraska, Individually (collectively the “Parties”), hereby

25   notify the Court that the parties have reached an agreement to resolve this matter. The parties

26   anticipate preparing and submitting a Stipulation to Dismiss the Action in the next thirty (30) days.

27           The Parties further request that the Court cancel the Discovery Dispute Hearing on October

28   16, 2019 at 3:30 PM, since there are no longer any discovery issues.
     Dated this 15th day of October 2019.
      Case 2:18-cv-01717-DWL Document 88 Filed 10/15/19 Page 2 of 2




 1                                                     RRespectfully Submitted,
                                                       e
 2                                                     sKENNEDY HODGES, L.L.P.
                                                       p
 3                                                     e
                                                        /s/ Samantha J. Rodriguez
 4                                                      Samantha J. Rodriguez
                                                        (Admitted pro hac vice)
 5
                                                        srodriguez@kennedyhodges.com
 6                                                      Texas Bar No. 24078031
                                                        4409 Montrose Blvd., Ste. 200
 7                                                      Houston, TX 77006
                                                        Telephone: (713) 523-0001
 8
                                                        Facsimile: (713) 523-1116
 9
                                                       Attorney for Plaintiffs
10
11   Dated: October 15, 2019
12                                                        /s/Philip B. Whitaker
13                                                        Philip B. Whitaker
                                                          Stegall, Katz & Whitaker, PC
14                                                        531 E. Thomas Rd. #102
                                                          Phoenix, AZ 85012
15                                                        pwhitaker@skw-law.com
                                                          Telephone: (602) 241-9221
16                                                        Fax: (602) 285- 1486

17                                                        Attorney for Corporate Defendants

18   Dated: October 15, 2019

19                                                        /s/ Michael T. Taraska______
                                                          Michael T. Taraska
20                                                        4125 N. 7th St.
                                                          Phoenix, AZ 85014
21                                                        taraska@gmail.com
22                                                        Defendant, Pro Per
23
24
                                     CERTIFICATE OF SERVICE
25
26           I certify that on October 15, 2019 I filed this document on the District of Arizona CM/ECF
     system which will serve a true copy on all parties of record via electronic mail. Further a copy of
27   this instrument is being served to Defendant Michael Taraska via email at taraska@gmail.com
28
                                                   /s/ Samantha Rodriguez
                                                   Samantha Rodriguez

                                                      2
